254 F.3d 204 (D.C. Cir. 2001)
United States of America, Appelleev.Olanike Kayode, a/k/a Laura Black, a/k/a Nikkie Kayode, a/k/a Kayode Olanike,  a/k/a Sandra Foster, Appellant
No. 00-3025
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued April 10, 2001Decided June 29, 2001

[Copyrighted Material Omitted]
Appeal from the United States District Court for the District of Columbia  (No. 98cr00395-02)
Lexi Negin-Christ, appointed by the court, argued the cause for the appellant.
Mary B. McCord, Assistant United States Attorney, argued the cause for the appellee.  Wilma A. Lewis, United States Attorney at the time the brief was filed, and John R. Fisher and Elizabeth Trosman, Assistant United States Attorneys, were on brief for the appellee.
Before:  Ginsburg and Henderson, Circuit Judges, and Silberman, Senior Circuit Judge.
Opinion for the court filed by Circuit Judge Henderson.
Karen LeCraft Henderson, Circuit Judge:


1
A jury convicted Olanike O. Kayode of conspiracy to commit money laundering in violation of 18 U.S.C.  1956(h), money structuring  in violation of 31 U.S.C.  5324(a)(3), access device fraud in  violation of 18 U.S.C.  1029(a)(2) and possession of false  identification in violation of 18 U.S.C.  1028(a)(3).  On appeal she challenges certain evidentiary rulings of the district  court, asserts the evidence was insufficient to support two  counts of her conviction and argues her sentence was erroneously imposed.  For the reasons set forth below, we affirm.

I.

2
In October 1998 Christopher Miller, posing as an individual  named Peter Taschner, applied for a $10,000 unsecured loan  with a Nationsbank branch office located in Washington, D.C.   Because of mistakes in the application, the loan officer became suspicious and contacted the real Peter Taschner.   Upon learning the real Taschner had not applied for a loan,  the bank informed the Metropolitan Area Fraud Task Force  (Task Force)1 which arranged to be on the premises on the  date the loan check was scheduled to be picked up.


3
On October 13, 1998 Miller, together with Jonathan Adeosun and Ayodele Hambolu, arrived at the bank in a black  Toyota Camry.  After the vehicle was parked briefly in an  illegal space and circled the block once, Miller got out,  entered the bank and met with the loan officer.  A few  minutes later, Adeosun also entered the bank and waited in  line for a teller to make a deposit and get some change.   While in the bank, Adeosun looked around continuously but  did not have any contact with Miller.  After Miller completed  his transaction, Task Force members placed both him and  Adeosun under arrest.


4
In the meantime, outside the bank, other Task Force  members learned of the arrests.  Approaching the Camry  where Hambolu was waiting, one of the Task Force members  saw two "victim profiles"2 (including one for Peter Taschner)  on the center console.  They then arrested Hambolu and  searched the vehicle.  In the glove compartment, Task Force  members found a car rental agreement that listed Kayode as  the lessee, provided her home address and named Adeosun,  her husband, as an authorized driver.  In the trunk they  found a briefcase containing documents with names and biographical information about various people.


5
After the arrests, Miller admitted he was involved in bank  fraud3 and, pursuant to information obtained from him, Task  Force members were able to recover other evidence located  at a room in a Days Inn motel in the District.  They also  learned Adeosun's real identity (he had given them a false  name when arrested) and reviewed information about Adeosun's activities provided by two confidential informants.   Based on this information as well as the evidence seized from  the Camry, the Task Force sought a warrant to search  Adeosun's apartment, a storage unit next to his apartment  and Kayode's car.  Upon obtaining a signed warrant later  that day, they began their search.


6
From the apartment and the storage unit the Task Force  recovered hundreds of items, including a notebook containing  approximately 500 individuals' personal profiles.  Also recovered were Massachusetts and California driver's licenses in  the name "Laura Black" and bearing Kayode's photograph;  a  New Jersey driver's license in the name "Sandra Foster" and  bearing Kayode's photograph;  as well as Neiman Marcus,  Saks Fifth Avenue, World Perks and Macy's credit cards in  the name "Sandra Foster."  The Task Force also seized a  Mercedes-Benz and a Toyota Camry both registered in Kayode's name.


7
How the Mercedes-Benz came to be registered in Kayode's  name merits some discussion.  According to the government,  around September 18, 1998 Adeosun and Hambolu attempted  without success to purchase a Mercedes-Benz at American  Service Center in Virginia.  On September 24, however,  Adeosun--identifying himself as Joseph Cole--successfully  negotiated the purchase of a 1999 Mercedes-Benz at Euro  Motorcars in Bethesda, Maryland.  He executed the purchase  order in Kayode's name and gave the salesperson a $1000  cash deposit.  The following day, after receiving credit for a  trade-in vehicle, Adeosun and Kayode gave the dealership a  $44,300 cashier's check drawn on Kayode's Citibank account  and obtained possession of the vehicle.4

II.

8
On February 19, 1999 a federal grand jury returned an  eight-count superseding indictment against Kayode, Adeosun,  Hambolu and Miller.  All of the defendants were charged  with four counts of bank fraud and aiding and abetting as  part of a scheme to defraud financial institutions in violation  of 18 U.S.C.  2, 1344 (counts one through four).  Kayode,  Adeosun and Hambolu were charged with one count of conspiracy to commit money laundering in violation of 18 U.S.C.   1956(h) (count five).  Kayode and Adeosun were charged  with one count of possession of false documents with intent to  use unlawfully in violation of 18 U.S.C.  1028(a)(3) (count  seven).  Finally, Kayode was charged with one count of  structuring transactions to evade reporting requirements in  violation of 31 U.S.C.  5324(a)(3) (count six) and one count of  access device fraud in violation of 18 U.S.C.  1029(a)(2)  (count eight).


9
Kayode moved to suppress the evidence seized at her  apartment and storage unit and to sever her trial from the  other defendants and to sever some of the counts against her  from others.  Both motions were denied.  See United States  v. Adeosun, 49 F. Supp. 2d 7 (D.C.C. 1999), aff'd, 2000 WL  1838220 (D.C. Cir. Nov 13, 2000) (No. 99-3136).  Kayode  renewed her motion for severance on the day of the trial.  It  was denied once again.


10
A jury trial began on July 12, 1999.  Kayode pleaded not  guilty to all charges.  She testified that she rarely used the  storage unit, that all the boxes had been placed there by  Adeosun and that Miller also had a key to the unit and used it  from time to time.


11
With regard to the false identification documents charge,  she admitted that the California driver's license in the name  of "Laura Black" was hers but denied having ever seen the  Massachusetts driver's license in that name.  Moreover, she  claimed she had not seen the other identification documents  and the credit cards in the name of "Sandra Foster" until the  search of the apartment and the storage unit.  Finally, she  denied using any of the credit cards mentioned above or  having posed for the "Sandra Foster" New Jersey driver's  licence.


12
Testifying about the ownership of the Mercedes-Benz, Kayode maintained that the car was purchased for one of her  husband's cousins, a certain Adelani.  As a Nigerian businessman who was only visiting the United States, Adelani could  not register the car in his own name and for that reason  Adeosun asked Kayode to be the nominal owner for about one  year, until the vehicle could be shipped to Nigeria.  But, as  far as Kayode knew, the money deposited in her account  came from traveler's checks Adelani had cashed.


13
As already noted, Kayode was convicted on counts five  through eight and acquitted on counts one through four.5  On  March 3, 2000 she was sentenced to thirty months' imprisonment followed by three years of supervised release.  This  appeal followed.

III.

14
On appeal, Kayode raises six arguments:  (1) she challenges  the district court's denial of her motion to suppress the  evidence uncovered from the search of the rental car;  (2) she  argues the district court erred in denying her misjoinder and  severance motion;  (3) she contends the district court erred in  permitting a government "summary witness" to characterize  the evidence and to testify about evidence without first-hand  knowledge or a proper foundation;  (4) she asserts the district  court erred when it denied her motion for judgment of  acquittal on counts seven (false identification documents) and  eight (access device);  (5) she finds fault with the district  court's refusal to give the jury a unanimity instruction on  count seven (false identification documents);  and (6) she  challenges the district court's sentencing conclusion that her  case fell within the "heartland" of money laundering cases.   We address each argument in turn.

A.   Suppression Motion

15
Before trial, Kayode moved to suppress the evidence found  in the black Toyota after Hambolu's arrest.  Because no  probable cause existed to arrest Hambolu, she maintained, his  arrest was unlawful;  any evidence recovered from the Camry  after the arrest was unlawfully obtained and should be excluded.  The district court denied the motion concluding that  there was probable cause for Hambolu's arrest and that the  search of the passenger compartment of the vehicle was  lawful as a search incident to arrest.6  See Adeosun, 49 F.  Supp. 2d at 11.  Kayode contends this was error.  Moreover,  she argues that, because the warrant authorizing the search  of the apartment and the storage unit was based upon  evidence obtained from the Camry, any evidence recovered in  the apartment and the storage unit should have been excluded.  See Final Brief of Appellant at 20.


16
The government supports the district court decision on two  independent grounds.  First, Hambolu's arrest was supported  by probable cause and therefore the subsequent search was  valid as a search incident to a lawful arrest.  Second, even if  the district court was incorrect on that basis, the warrant  authorizing the search of Kayode's apartment and storage  unit was valid because independent grounds supported its  issuance.


17
We agree with the government's first argument and need  not reach the second.  "We review the legal conclusion of  probable cause de novo, the district court's findings of historical fact for clear error, and we give due weight to inferences  drawn from the evidence by law enforcement officers and the  district court."  United States v. Gilliam, 167 F.3d 628, 633  (D.C. Cir.) (citing Ornelas v. United States, 517 U.S. 690, 699  (1996);  United States v. Harrison, 103 F.3d 986, 989 (D.C.  Cir. 1997)), cert. denied, 528 U.S. 845 (1999), and cert. denied,  526 U.S. 1164 (1999).  "Whether the police have probable  cause for an arrest is determined by viewing the totality of  the circumstances from the perspective of a prudent police  officer and in light of the police officer's training and experience."  United States v. Catlett, 97 F.3d 565, 573 (D.C. Cir.  1996) (citing Illinois v. Gates, 462 U.S. 213, 230-32 (1983)).   Probable cause exists if the arresting officer possesses information "sufficient to warrant a prudent man in believing that  the [suspect has] committed or [is] committing an offense."   Beck v. Ohio, 379 U.S. 89, 91 (1964);  accord United States v.  Lincoln, 992 F.2d 356, 358 (D.C. Cir. 1993) (per curiam).   " 'Conduct which appears innocent to a lay person may have  entirely different significance to an experienced ... officer.' "   Catlett, 97 F.3d at 573 (quoting United States v. Hicks, 752  F.2d 379, 384 (9th Cir. 1985)).  "Moreover, 'a combination of  factors may establish probable cause even if each factor  standing alone is insufficient.' "  Id. (quoting United States v.  Halliman, 923 F.2d 873, 881 (D.C. Cir. 1991)).


18
At the first suppression hearing, Special Agent Brendan  Pickett of the United States Secret Service testified that a  Task Force member saw a victim profile for Peter Taschner  in plain view when he first approached the Camry.  The  arresting Task Force members were aware of the activities  going on inside the bank and knew of the name Peter  Taschner.  Based on this information, and the fact that Miller  and Adeosun had arrived at the bank in the car driven by  Hambolu, they concluded Hambolu was involved in criminal  activity and arrested him.  The district court credited Pickett's testimony.  In our view, the district court did not clearly  err in its factual findings and correctly concluded that there  was probable cause for Hambolu's arrest.  Furthermore,  because the passenger compartment search was incident to a  lawful arrest, the evidence recovered therefrom was lawfully  obtained.  Accordingly, the district court did not err in  denying Kayode's motion to suppress evidence recovered  from her apartment and storage unit.

B.   Motion to Sever Defendants

19
On the morning of the trial, Kayode renewed her attempt  to have the district court sever her trial from that of Adeosun.   Her lawyer informed the court that Adeosun could provide  testimony favorable to his client and that, according to Adeosun's counsel, "it [was] not likely that Mr. Adeosun [was]  going to be testifying."  JA tab T at 210.  The district court  denied the motion.  Kayode now challenges that decision.


20
Under Rule 14 of the Federal Rules of Criminal Procedure,  a district court may grant a motion to sever "[i]f it appears  that a defendant ... is prejudiced by a joinder of ...  defendants."  Fed. R. Crim. P. 14;  see United States v.  Washington, 12 F.3d 1128, 1133 (D.C. Cir.), cert. denied, 513  U.S. 828 (1994).  Because of the permissive language of Rule  14, "we accord great deference to a district court's decision to  deny severance."  Washington, 12 F.3d at 1133 (citing United  States v. Harrison, 931 F.2d 65, 67 (D.C. Cir.), cert. denied,  502 U.S. 953 (1991)).


21
In United States v. Ford, 870 F.2d 729 (D.C. Cir. 1989), the  court set forth "four preconditions necessary for a movant to  establish a prima facie case for severance based on an  asserted need for a co-defendant's testimony."  Washington,  12 F.3d at 1133.  The movant must show "(1) a bona fide need  for the testimony;  (2) the substance of the testimony;  (3) the  exculpatory nature and effect of the testimony;  and (4) the  likelihood that the co-defendant will testify if the cases are  severed."  Ford, 870 F.2d at 731;  accord Washington, 12  F.3d at 1133.  "A failure to demonstrate any one of these  elements is dispositive."  Washington, 12 F.3d at 1133 (citing  Harrison, 931 F.2d at 67).  "Once the movant makes that  threshold showing, the trial court must then:  (1) examine the  significance of the testimony in relation to the defendant's  theory of the case;  (2) assess the extent of prejudice caused  by the absence of the testimony;  (3) consider the effects on  judicial administration and economy;  and (4) give weight to  the timeliness of the motion."  Ford, 870 F.2d at 731 (citations omitted).  In this balancing analysis, the court also  considers "the extent to which proffered exculpatory testimony could be impeached."  Id. at 732-33.


22
Kayode argues the district court correctly found her proffer sufficient to satisfy the threshold showing required by  Ford but abused its discretion when it failed to carry out the  four-factor balancing analysis.  The government responds  that the district court merely assumed, but did not decide,  that Kayode had made the threshold showing but, in any  event, the court did carry out the appropriate balancing  analysis and concluded the four factors weighed against severance.


23
Ruling on Kayode's request, the district court stated:


24
I'm not sure I can evaluate the likelihood that the       codefendant would actually give this testimony if the  cases were severed.  And most important, in the context  of the case pretrial before other testimony has been  received, I am not really in a position to rule on whether  there is a bona fide need for the testimony.  Assuming  for the sake of the discussion that the prima facie case  outlined in United States versus Ford has been proffered, I have to find at this point that the significance of  the testimony, the extent of prejudice without the testimony, are [sic] unclear.  The effect on judicial administration and economy are [sic] negative, and I've said I  won't rule on the basis of the timeliness of the motion,  and I won't, but they certainly come late.


25
JA tab T at 235.  The record plainly manifests the district  court performed the required balancing analysis and, in our  view, did not abuse its discretion in denying Kayode's request.  As the district court concluded, the interest in judicial  economy militated against severance, especially in view of the  fact that the renewed motion was made on the morning of the  trial.  Accordingly, the district court's ruling stands.7

C.   Summary Witness

26
At the trial, the government relied on Pickett to testify  both as a fact witness and as a "summary witness."8  As a  summary witness, he identified a number of documents found  in the apartment or storage unit and often referred to those  documents using law enforcement terms like "templates" or  "phone scripts."  Kayode challenges the district court's decision to allow Pickett's testimony on two grounds.  First, she  argues the testimony consisted of speculation as to the significance and the characterization of exhibits, allowing the government in effect to present two closing arguments.  Second,  Pickett's testimony about the location from which the exhibits  were seized was inadmissible hearsay because Pickett himself  did not seize all of the evidence and he did not have personal  knowledge of the location where each exhibit was found (i.e.,  the apartment or the storage unit).  Moreover, later in the  trial, the government failed to establish a foundation for the  exhibits Pickett introduced.


27
As to the characterization argument, the government counters that Kayode made no specific objection at trial and  therefore review should be for plain error only.  We agree.   Despite the assistance of the district court, JA tab T at 488- 90, Kayode never objected to Pickett's use of law enforcement  terms.  Nor did she timely object to the testimony as a  whole.  Pickett's use of the terms "templates" and "phone  scripts" did not invade the province of the jury and on this  record we find no plain error.9


28
As to the hearsay and foundation issues, although we agree  with Kayode that the government failed to provide a proper  foundation to introduce the exhibits because Pickett had no  firsthand knowledge of the exact location from which they  were seized and subsequent government witnesses failed to  fill this gap, see United States v. Bemire, 720 F.2d 1327, 1349  (D.C. Cir. 1983), cert. denied, 467 U.S. 1226 (1984), we nonetheless conclude the error was harmless.  See United States  v. Williams, 212 F.3d 1305, 1310 (D.C. Cir. 2000) (summarizing our standard of review).  Regardless whether the documents were all found in the storage unit, the driver's license  bearing Kayode's picture and the name "Sandra Foster" is  overwhelming evidence of her complicity in the criminal  scheme.  There is no plausible alternative explanation:  indeed, to find otherwise, the jury would have had to believe  that Adeosun appropriated Kayode's picture and then obtained the driver's license by forgery.  Yet Kayode made no  claim that the license was a forgery.  On this record, in light  of the overwhelming evidence of Kayode's violation of 18  U.S.C.  1029(a)(2), see infra pages 12-13, we conclude the  district court's error was harmless.

D.   Motion for Judgment of Acquittal

29
1.   Count Eight (Access Device Fraud)  At the end of the trial, Kayode moved for judgment of  acquittal on count eight arguing the government failed to  present sufficient evidence to support a conviction for access  device fraud.10  The district court denied the motion and  Kayode now challenges that decision.


30
"We review a trial court's denial of [a motion for judgment  of acquittal] de novo, considering the evidence in the light  most favorable to the government and determining whether,  so read, it is sufficient to permit a rational trier of fact to find  all of the essential elements of the crime beyond a reasonable  doubt."  United States v. Harrington, 108 F.3d 1460, 1464  (D.C. Cir. 1997) (citing Jackson v. Virginia, 443 U.S. 307, 319  (1979);  United States v. Lucas, 67 F.3d 956, 959 (D.C. Cir.  1995)).  Here, the government presented overwhelming evidence of Kayode's guilt, including the following items found in  the storage unit:  (1) four handwritten sheets containing  biographical information about Sandra M. Foster, (2) a New  Jersey driver's license in the name of Sandra Foster bearing  a picture of the defendant, (3) credit cards in the name of  Sandra M. Foster, (4) an account statement in the name of  Sandra Foster from Macy's, (5) a receipt from Neiman Marcus and an accompanying credit card application in the name  of Sandra Foster and (6) a confirmation of a Compose credit  card in the name of Sandra Foster as well as a Compose  receipt.  The government also showed that the Nieman Marcus credit card was obtained through the use of a New Jersey  driver's license and Visa card for identification.  Finally, the  government established that the credit cards were used to  obtain items having an aggregate value of $1000 or more  during a one year period.  Based on these facts, the jury  could rationally find each element of the crime beyond reasonable doubt.  We accordingly conclude that, "considering  the evidence in the light most favorable to the government,"  the evidence "is sufficient to permit a rational trier of fact to  find all of the essential elements of the crime beyond a  reasonable doubt," Harrington, 108 F.3d at 1464, and the  district court did not error in denying Kayode's motion for  judgment of acquittal on count eight.


31
2.   Count Seven (Five False Identification Cards)


32
Kayode also sought judgment of acquittal on count seven.   The district court denied her motion and again she appeals.


33
18 U.S.C.  1028(a)(3) prohibits "knowingly possess[ing]  with intent to use unlawfully ... five or more identification  documents (other than those issued lawfully for the use of the  possessor) or false identification documents," 18 U.S.C.   1028(a)(3), when the possession "is in or affects interstate  or foreign commerce."  Id.  1028(c).  Kayode contends the  government failed to prove that she had "an intent to use [the  identifications] unlawfully."  See Final Brief of Appellant at  35.  She argues the government was required to demonstrate  that one or more of the intended uses was unlawful and to  point out what federal, state or local law would be violated  through the particular use.  Kayode's argument relies on  United States v. Rohn, 964 F.2d 310 (4th Cir. 1992).


34
We find Kayode's reliance on Rohn misplaced.  As the  government correctly points, unlike Rohn--where the sole  charge against the defendant was the violation of 18 U.S.C.   1028(a)(3) and where the jury was not instructed on how  the defendant's intended use of the false identifications would  violate the law--here Kayode was concurrently charged with,  and tried before the jury on, an intended unlawful use of the  false identification, namely access device fraud.  Thus, the  jury was adequately informed both of "the uses to which  appellant intended to put the identifications" and that the  "intended uses would violate one or more federal ... laws."   Rohn, 964 F.2d at 313.  Moreover, as already discussed,  evidence of her access device fraud was compelling, thus more  than adequately grounding her conviction.  See Holland v.  United States, 348 U.S. 121, 139-40 (1954).  Accordingly, the  district court's ruling on the motion for acquittal on count  seven stands.

E.   Unanimity Instruction

35
Kayode argues the district court erred in denying her  request for a unanimity instruction.  The argument runs as  follows.  She was charged with the possession of false identification documents with the intent to use them unlawfully.   See 18 U.S.C.  1028(a)(3).  The statute makes unlawful the  possession of five or more false documents.  In order to  convict, the jury must find as to each identification document  that the document was false, that the defendant possessed it  and that the defendant intended to use that document unlawfully.  Here, the jury heard evidence about more than five  identification documents and Kayode offered different defenses with respect to each.  Thus, she asserts, the district court  should have given a unanimity instruction requiring all members of the jury to agree as to which five documents satisfied  all elements of the statute.


36
We review the denial of a requested jury instruction de  novo.  See United States v. Dickerson, 163 F.3d 639, 641 n.3  (D.C. Cir. 1999) (citing Joy v. Bell Helicopter Textron, Inc.,  999 F.2d 549, 556 (D.C. Cir. 1993)).  The government concedes that Kayode requested the instruction at issue, see  Final Brief for Appellee at 42, but argues that the Sixth  Amendment does not require the jury to agree unanimously  on which five false identification documents Kayode possessed  with intent to use unlawfully.  And, in any event, any error in  failing to give the instruction was harmless.  We agree with  the government's first proposition and need not reach the  second.


37
In United States v. Harris, 959 F.2d 246 (D.C. Cir.) (per  curiam), cert. denied, 506 U.S. 932 (1992), the defendant was  convicted of engaging in a continuing criminal enterprise  (CCE), a crime requiring action "in concert with five or more  other persons."  21 U.S.C.  848(c).  The district court there  instructed the jury that it must unanimously agree on which  five (or more) persons belonged to the enterprise.  See Harris, 959 F.2d at 254.  The government appealed arguing that  neither the CCE statute nor the Sixth Amendment required  such particularized agreement among jurors.  We agreed.   Relying on Schad v. Arizona, 501 U.S. 624 (1991), we concluded that all the jury was required to agree on was that the  defendant had committed the offense as defined in the statute, not how the defendant had done so.  See Harris, 959  F.2d at 255 ("Because each member of the jury found that  Palmer had acted in concert with 'five or more persons,' the  jury unanimously agreed that he had committed the offense  as Congress defined it.").  The reasoning of Harris is applicable here as well.  The statute makes relevant only the  number of false identification documents intended to be used,  not the identity of each particular document.  The district  court therefore did not err in declining to give a unanimity  instruction.

F.   Sentencing

38
Finally, Kayode argues the district court erred in refusing  to grant a downward departure in sentencing her.  As the  Supreme Court explained in Koon v. United States, 518 U.S.  81 (1996), when reviewing sentencing departure decisions, "in  most cases" we owe the district court "substantial deference."   Id. at 98;  accord United States v. Bridges, 175 F.3d 1062,  1065 (D.C. Cir. 1999).  "We must uphold a district court's  findings of fact unless clearly erroneous[ ] and must give due  deference to its application of the Guidelines to the facts."   Bridges, 175 F.3d at 1069 (citing Koon, 518 U.S. at 97 (citing  18 U.S.C.  3742(e));  United States v. Dozier, 162 F.3d 120,  123 (D.C. Cir. 1998)).  But, when a district court makes an  error of law, it " 'by definition abuses its discretion' " and we  " 'need not defer to the district court's resolution' " of such  legal issues.  Id. (quoting Koon, 518 U.S. at 100). Rather,  "our review of questions of law is de novo."  Id. (citing  United States v. Becraft, 117 F.3d 1450, 1451 (D.C. Cir.  1997)).


39
A district court makes a mistake of law, inter alia, "when it  misconstrues the language of a guideline and consequently  mischaracterizes the boundaries of the heartland created by  the guideline."  United States v. Jaderany, 221 F.3d 989, 995  (7th Cir. 2000), cert. denied, 121 S. Ct. 1095 (2001);  see also  United States v. Rivera, 994 F.2d 942, 951 (1st Cir. 1993)  ("Plenary review is ... appropriate where the appellate  court, in deciding whether the allegedly special circumstances  are of a 'kind' that permits departure, will have to perform  the 'quintessentially legal function' of interpreting a set of  words, those of an individual guideline, in light of their  intention or purpose, in order to identify the nature of the  guideline's 'heartland' (to see if the allegedly special circumstance falls within it)." (citations omitted));  United States v.  Collins, 122 F.3d 1297, 1303 n.4 (10th Cir. 1997) (review of  determination of guideline's heartland not deferential because  inquiry is legal in nature;  citing Rivera, 994 F.2d at 951)).


40
Kayode's sentencing argument essentially challenges the  district court's interpretation of the "heartland" of section  2S1.2 of the United States Sentencing Guidelines (Guidelines),  under which she was sentenced.11  She contends section 2S1.2  applies only when a defendant knowingly launders large sums  of money from drug trafficking or serious organized crime.   Because this case involved neither drug nor organized crime  proceeds, it was "atypical" within the meaning of Appendix A  (as it existed at her sentencing) and, she continues, the  district court should have computed her sentence under the  fraud or money structuring guideline instead.  See U.S.S.G.    2F1.1, 2S1.3.  Reviewing de novo, we find no error in the  district court's refusal to depart.12


41
At the time of Kayode's sentencing, the Statutory Index  (Appendix A) to the Guidelines explained that "[t]his index  specifies the guideline section or sections ordinarily applicable  to the statute of conviction."  U.S.S.G. App. A, intro. comment. The Statutory Index (Appendix A) also directed that  "[i]f, in an atypical case, the guideline section indicated for  the statute of conviction is inappropriate because of the  particular conduct involved" the sentencing court should "use  the guideline section most applicable to the nature of the  offense conduct charged in the count of which the defendant  was convicted."  Id.


42
Kayode was convicted of violating 18 U.S.C.  1956(h)  which provides that a conspiracy to commit the offenses  defined in 18 U.S.C.  1957 is subject to the same penalties  as the completed offense.  The Statutory Index (Appendix A)  provides that U.S.S.G.  2S1.2 applies to a defendant convicted of violating 18 U.S.C.  1957.13  Section 2S1.2 is entitled  "Engaging in Monetary Transactions in Property Derived  from Specified Unlawful Activity" and establishes an offense  level of 17.  Application note 1 explains that "specified unlawful activity" is defined in 18 U.S.C.  1956(c)(7) and includes  inter alia racketeering offenses.  See U.S.S.G.  2S1.2, comment. (n.1).  18 U.S.C.  1961(1), in turn, defines "racketeering activity" to include an act indictable under 18 U.S.C.   1344 (relating to financial institution fraud).


43
In our view, this case falls within the heartland outlined in  U.S.S.G.  2S1.2.  Kayode engaged in monetary transactions  involving property derived from defrauding federally insured  financial institutions.  On five separate occasions, she deposited fraudulently obtained funds in her bank account.  She  then used a certified check to withdraw the deposited funds  and purchase a vehicle registered in her name.  The plain  language of section 2S1.2 includes her activity within its scope  and we are not persuaded the money laundering guideline  covers only proceeds from drug or organized crimes.  See  United States v. Ford, 184 F.3d 566, 587-88 (6th Cir. 1999)  (affirming refusal to depart from section 2S1.2;  gambling  within section 2S1.2 heartland because commentary to section  expressly refers to 18 U.S.C.  1961(1) which includes gambling as indictable offense;  fact that proceeds did not come from drugs or organized crime by itself not sufficient to take  offense out of heartland), cert. denied, 528 U.S. 1161 (2000);   see also United States v. Prince, 214 F.3d 740, 768-69 (6th  Cir.) (application of  2S1.1 proper where defendants attempted to conceal proceeds of wire fraud), cert. denied, 121  S. Ct. 417 (2000);  United States v. Adams, 74 F.3d 1093, 1102  (11th Cir. 1996) ("We agree with our colleagues in the First  and Eighth Circuits that Congress intended to criminalize a  broad array of money laundering activity," including laundering of misapplied funds belonging to Resolution Trust Corporation and district court erred when it departed from section  2S1.1 on ground that case before it did not involve "classic  money laundering.");  United States v. LeBlanc, 24 F.3d 340,  346-47 (1st Cir.) (error not to sentence depositor of gambling  proceeds under money laundering guidelines since section  1956 covers broader array of crimes than "classic money  laundering" involving drug proceeds), cert. denied, 513 U.S.  896 (1994);  United States v. Morris, 18 F.3d 562, 569 (8th  Cir. 1994) (remanding for resentencing after district court  failed to apply U.S.S.G.  2S1.1 to defendant who committed  bank fraud and who for purpose of concealment transferred  proceeds of bank fraud into separate account;  noting that  Congress intended cumulative punishment for unspecified  unlawful activities).  But see United States v. Woods, 159  F.3d 1132, 1134-37 (8th Cir. 1998) (affirming departures  based in part on fact that underlying offenses, although  literally within statute, were not drug-trafficking, "organized  crime," "serious money-laundering," or "unusually severe  fraud");  United States v. Hemmingson, 157 F.3d 347, 361-63  (5th Cir. 1998) (same). We therefore hold that the offense of  money laundering arising from a violation of 18 U.S.C.  1344  falls within the heartland of section 2S1.2 and the district  court did not err in refusing to depart downward.

IV.

44
For the foregoing reasons, the district court's judgment is


45
Affirmed.



Notes:


1
  The Task Force consists of agents from the United States  Secret Service and the Federal Bureau of Investigation as well as  local law enforcement officers.


2
  A victim profile was described at trial as a document containing  identifying information about a person such as his name, Social  Security number, address, date of birth, previous address, employer, annual income and nearest relative.  Joint Appendix (JA) tab T  at 360.


3
  Miller later pleaded guilty to one count of bank fraud in  violation of 18 U.S.C.  1344 and agreed to testify for the government during the trial.


4
  In order to cover the cashier's check, during the preceding two  weeks, Kayode had made five cash deposits into her account.  On  September 11 Kayode made a $9500 deposit at the Reston, Virginia  Citibank branch.  On September 12 Kayode made two $9500 deposits at two Citibank branches in the District within a 90-minute  period.  On September 14 Kayode made an $8500 deposit at one of  the District branches that was followed on September 24, 1998 by a  $7300 deposit at the Reston branch.


5
 The jury convicted Adeosun on all accounts but was unable to  reach a verdict as to Hambolu, with respect to whom the district  court declared a mistrial.


6
  The district court also found probable cause for the search of  the trunk of the vehicle.  Because Kayode does not appear to  challenge that ruling, see Final Brief of Appellant at 15-20, we limit  our discussion to the search of the passenger compartment.  See  Adeosun, 49 F. Supp. 2d at 12-13.


7
 Because of our disposition of this issue, we need not resolve  whether Kayode's proffer met the threshold showing required  under Ford.


8
  Rule 1006 of the Federal Rules of Evidence provides:
The contents of voluminous writings, recordings, or photo  graphs which cannot conveniently be examined in court may be  presented in the form of a chart, summary, or calculation.  The  originals, or duplicates, shall be made available for examination  or copying, or both, by other parties at reasonable time and  place.  The court may order that they be produced in court.
Fed. R. Evid. 1006.


9
 We are not persuaded by Kayode's argument that Pickett's  testimony about the "significance" of the exhibits was in essence an  extra closing argument.  His testimony on this point was merely  attempting to show, albeit awkwardly, how the numerous exhibits  were related to each other, an appropriate function of a "summary"  witness.  See United States v. Bemire, 720 F.2d 1327, 1348 (D.C.  Cir. 1983), cert. denied, 467 U.S. 1226 (1984).


10
  18 U.S.C.  1029(a)(2) provides "Whoever ... knowingly and  with intent to defraud traffics in or uses one or more unauthorized  access devices during any one-year period, and by such conduct  obtains anything of value aggregating $1,000 or more during that  period ... shall, if the offense affects interstate or foreign commerce, be punished [as provided in another subsection of the  statute]."  The statute defines "access devices" to include credit  cards.  See 18 U.S.C.  1029(e)(1).


11
  In relevant part, U.S.S.G.  2S1.2 provides:
Engaging in Monetary Transactions in Property Derived from  Specified Unlawful Activity
(a) Base Offense Level:  17
Because Kayode was sentenced in 1998, all references are to the  1998 version of the Guidelines unless otherwise noted.


12
  Because we find Kayode's argument unpersuasive under the  1998 version of the Guidelines, we need not consider the effect of  Amendment 591 to the Guidelines, U.S.S.G. App. C, amend. 591,  effective November 1, 2000, which changes the introduction to the  Statutory Index (Appendix A) and makes Kayode's position even  more untenable.  See also United States v. Diaz, 245 F.3d 294, 301- 33 (3d Cir. 2001) (highlighting changes).  Compare United States v.  Smith, 186 F.3d 290 (3d Cir. 1999) (concluding that guidelines  require sentencing court to perform heartland analysis in making  initial choice of appropriate guideline to apply in order to determine  whether conduct being punished falls within set of typical cases  embodying conduct described in each guideline) with United States  v. Mustafa, 238 F.3d 485, 496 (3d Cir. 2001) (recognizing that  Amendment 591 "directs the sentencing court to focus on the  offense of conviction and apply the 'applicable' guideline as determined by the Statutory Index in Appendix A without conducting the  heartland analysis we required under Smith") and Diaz, 245 F.3d at  302 ("The amendment reflects a change from the permissive to the  mandatory.  The sentencing court no longer uses the Statutory  Index (Appendix A) as an aid in finding the most applicable  guideline among several possibilities;  the Statutory Index (Appendix A) now conclusively points the court to the one guideline  applicable in a given case.").


13
  Section 1957 provides in relevant part:
Engaging in monetary transactions in property derived from  specified unlawful activity  (a) Whoever, in any of the circumstances set forth in
subsection (d), knowingly engages or attempts to engage in a monetary transaction in criminally derived property of a value  greater than $10,000 and is derived from specified unlawful  activity, shall be punished as provided in subsection (b).
...
(b) In a prosecution for an offense under this section, the  Government is not required to prove the defendant knew that  the offense from which the criminally derived property was  derived was specified unlawful activity.
(c) The circumstances referred to in subsection (a) are--
(1) that the offense under this section takes place in the  United States or in the special maritime and territorial  jurisdiction of the United States ...
(f) As used in this section--
(1) the term "monetary transaction" means the deposit, withdrawal, transfer, or exchange, in or affecting interstate or  foreign commerce, of funds or a monetary instrument (as  defined in section 1956(c)(5) of this title) by, through, or to a  financial institution (as defined in section 1956 of this title),  including any transaction that would be a financial transaction under section 1956(c)(4)(B) of this title, but such term  does not include any transaction necessary to preserve a  person's right to representation as guaranteed by the sixth  amendment to the Constitution;
(2) the term "criminally derived property" means any property constituting, or derived from, proceeds obtained from a  criminal offense;  and
(3) the term "specified unlawful activity" has the meaning  given that term in section 1956 of this title.